Citation Nr: 1241645	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-38 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for headaches.

2.  Entitlement to service connection for headaches. 

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a back disorder with a pinched nerve. 

4.  Entitlement to service connection for a back disorder with a pinched nerve. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from October 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

By way of history, the January 2006 rating decision denied the Veteran's claims of entitlement to service connection for headaches and back disorder with a pinched nerve.  The Veteran did not appeal and the January 2006 rating decision became final.  In January 2008 the Veteran filed a petition to reopen both of his claims and the May 2008 rating decision denied the Veteran's petitions.   Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran was scheduled for a Board hearing in May 2012 but in May 2012 asked for it to be rescheduled.  The Veteran was then rescheduled for a hearing in October 2012; however, in October 2012 the Veteran's representative stated that the Veteran wanted to cancel that hearing and proceed with his case.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The now reopened issues of entitlement to service connection for headaches and a back disorder with a pinched nerve are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  By way of a January 2006 rating decision, the RO denied the Veteran's claims for service connection for headaches and a back disorder with a pinched nerve, finding that there was no evidence of a current diagnosis of headaches and there was no in-service diagnosis of a back disorder with a pinched nerve.  The Veteran did not appeal that decision and it became final. 

3.  The additional evidence received since the January 2006 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the claims for service connection for headaches and a back disorder with a pinched nerve.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

2.  New and material evidence has been received to reopen the claim for service connection for a back disorder with a pinched nerve.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Here, with regard to the issue herein decided, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


II. Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104. If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

In determining if new and material evidence has been received, the evidence is generally presumed to be credible. See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium); Justus v. Principi, 3 Vet. App. 510 (1992).   In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

By the way of a January 2006 rating decision the RO denied the Veteran's claim of service connection for headaches and back disorder with a pinched nerve, in part because there was no evidence of a current diagnosis of headaches and there was no in-service diagnosis of a back disorder with a pinched nerve.  The Veteran did not file a substantive appeal and the January 2006 rating decision became final.  

In January 2008 the Veteran submitted a petition to reopen his previously denied claims of entitlement to service connection for headaches and back disorder with a pinched nerve.  Since the January 2006 RO decision the Veteran submitted VA treatment records, private treatment records, Social Security Administration (SSA) records, a statement from his niece, and his own statements.  New evidence may be deemed material and thus sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). The Board finds that the Veteran's statements are new and material because they are relevant to establishing a continuity of symptomatology and possibly a current diagnosis, two of the reasons for the January 2006 RO denial.  Therefore, the Board determines, presuming its credibility, that the evidence submitted since the January 2006 rating decision is new and material, and thus to this extent only, the claims for service connection for headaches and back disorder with a pinched nerve, are reopened.  

The Board concludes that evidence submitted since the January 2006 RO rating decision is new and material and, thus, the claims for service connection for headaches and a back disorder with a pinched nerve are reopened.  Moreover, additional development of evidence will be undertaken (see the below remand) before the issues of entitlement to service connection for headaches and a back disorder are addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 




ORDER

As new and material evidence to reopen the claim for service connection for headaches has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

As new and material evidence to reopen the claim for service connection for a back disorder with a pinched nerve has been received, the appeal to this extent is allowed subject to further action discussed herein below.  


REMAND

Now that the Board herein above reopened the Veteran's claims of entitlement to service connection for headaches and a back disorder with a pinched nerve, the Board finds that the Veteran should be afforded VA examinations.  

The Veteran asserts that his current diagnosis of headaches is due to his military service.  The Veteran's service treatment records include one notation of treatment; in December 1981 the Veteran reported headaches for the past 14 days and he was diagnosed with sinusitis.  The Veteran should be scheduled for a VA examination and the VA examiner must determine if the Veteran has a current diagnosis of headaches that is at least likely as not due to the Veteran's military service. 

The Veteran claims that he has a current diagnosis of a back disorder with a pinched nerve that is due to in-service parachuting injuries; the Board notes that the Veteran's service treatment records do not indicate any injury, treatment, or diagnosis of a back disorder with a pinched nerve.  However, the Board finds that based on the Veteran's statements he should be scheduled for a VA examination.  The VA examiner must determine if the Veteran's has a current diagnosis of a back disorder with a pinched nerve that is at least likely as not related to his military service. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his headaches.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A)  Does the Veteran have current diagnosis of headaches?
 
B) If the Veteran has a current diagnosis of headaches, the VA examiner must opine if the Veteran's diagnosis is at least likely as not (probability of 50 percent or greater) related to the Veteran's military service?  

In doing so, the examiner must review the Veteran's reported history as to the onset and continuity of symptomatology.  

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

3.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his back disorder with a pinched nerve.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A)  Does the Veteran have current diagnosis of a back disorder with a pinched nerve?
 
B) If the Veteran has a current diagnosis of a back disorder with a pinched nerve, the VA examiner must opine if the Veteran's diagnosis is at least likely as not (probability of 50 percent or greater) related to the Veteran's military service?  


In doing so, the examiner must review the Veteran's reported history as to the onset and continuity of symptomatology.  

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and thereafter, arrange for any additional development indicated.  The RO should then readjudicate the issues on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


